In a stockholder’s derivative action to set aside the dissolution of a corporation and certain conveyances of real property, and for other relief, the appeals are from so much of three orders as granted separate motions of respondents for summary judgment dismissing the complaint, and from judgments respectively entered in accordance therewith. Orders insofar as appealed from and judgments unanimously affirmed, with $10 costs and disbursements. The papers in support of each motion contained a detailed schedule of documents relied upon by the respondents, and these documents were produced in court when the motions came on to be heard. When appellant’s attorney objected to the motions being heard because copies of the documents were not attached to and served with the moving papers, the Special Term offered appellant’s attorney an adjournment, which was declined. The decision of the Special Term was based upon the documentary evidence produced by the respondents. In the light of these circumstances, the irregularity in not attaching copies of the documents to the moving papers will be disregarded. Present — -Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.